Citation Nr: 1744129	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  17-03 562		DATE
Advanced on the Docket
		

THE ISSUES

1.  Whether the Veteran presented new and material evidence to support reopening a service connection claim for diabetes mellitus, to include as due to herbicide agent exposure in service.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure, is reopened and denied.


FINDINGS OF FACT

1.  In the unappealed January 2011 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, to include as due to herbicide agent exposure, finding that there was no evidence of record that the Veteran had been in the Republic of Vietnam during the Vietnam War Era while on active duty.

2.  Since January 2011, the Veteran presented statements that he spent one night in Da Nang while on active duty, which relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence of record is against a finding that the USS Navasota and USS Pyro operated on the inland waterways of the Republic of Vietnam at any time during the Veteran's service on those ships, that the Veteran went ashore when those ships were anchored or moored in Da Nang Harbor, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  Herbicide agent exposure, therefore, may not be presumed.

4.  The preponderance of the evidence of record is against finding that diabetes mellitus was manifested in service, that diabetes mellitus was compensably disabling within one year of separation from active duty, or that there is a nexus between the current diagnosis of diabetes mellitus and service.


CONCLUSIONS OF LAW

1.  The January 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.32, 20.200, 20.302, 20.1103 (2016).

2.  Since January 2011, the Veteran submitted new and material evidence to support reopening a final January 2011 rating decision; and therefore, that claim is reopened.  38 U.S.C.A. §§ 501, 5103A(f), 5108, 7104(b) (West 2014); 38 C.F.R.    § 3.156 (2016).

3.  The criteria for service connection for diabetes mellitus, to include as due to herbicide agent exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) & (e) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1966 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines (RO), denying a claim to reopen service connection claims for ischemic heart disease and diabetes mellitus.

In an October 2016 rating decision, the RO granted service connection for coronary artery disease (claimed as ischemic heart disease, also claimed as chest pressure and pain), assigning a 60 percent disability evaluation effective February 9, 2012.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.           §§ 3.104, 20.302, 20.1103 (2016).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7207(a)(2) (West 2014).


Veterans Claims Assistance Act of 2000

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis


Claim to Reopen

In May 2010, the Veteran filed a service connection claim for diabetes mellitus, to include as due to herbicide agent exposure, which the RO denied in a January 2011 rating decision.  The denial was based upon a lack of evidence that the Veteran had been in the Republic of Vietnam during the Vietnam War Era while on active duty.  The Veteran did not appeal, and the rating decision became final.  In April 2016, the Veteran presented an application for disability compensation, seeking service connection for diabetes mellitus, among other disabilities.  The RO construed this application as a claim to reopen the previously denied service connection claim, and in a May 2016 rating decision, denied the claim to reopen.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A.  §§ 501, 5103A(f), 5108, 7104(b), 7105(c) (West 2014).  The exception is when new and material evidence is presented or secured, see 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016), which Congress intended to be a low threshold, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that the law should be interpreted as enabling reopening of a claim, rather than precluding it).

Existing evidence not previously before agency decisionmakers is "new evidence."  38 C.F.R. § 3.156(a) (2016).  "Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.  The proffered evidence cannot be cumulative or redundant "of the record evidence at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  Id.  In determining whether evidence is new and material, the evidence must be presumed credible.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, evidence that corroborates record evidence is not cumulative or redundant.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).

New evidence may be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If the Board finds that new and material evidence has been presented, after ensuring that VA's duty to assist has been fulfilled, the Board may proceed to evaluate the merits of the claim.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence before the RO in January 2011 consisted of the Veteran's Certificate of Release or Discharge from Active Duty (DD-214); sixteen pages of the Veteran's military personnel records; an April 2010 statement from Dr. G.D.A.; historical data for USS Pyro and USS Navasota; a June 2010 reply from Personnel Information Exchange System (PIES); and a January 2011 VA memorandum of formal finding of unavailability of evidence required to corroborate the claim for exposure to herbicide agent.

After the RO's May 2016 rating decision, declining to reopen the claim, the Veteran timely filed his August 2016 notice of disagreement, stating:   "Please request for my complete personnel records to prove that I was in Danang during service.  This is only the first time that I informed VA about this crucial information."  In an attached August 2016 statement, the Veteran claimed:  "I was airlifted from Subic to Danang Vietnam and slept there for one night and the following day was airlifted again from Danang to Subic Bay."  An October 2016 VA examination report of an examination for posttraumatic stress disorder (PTSD) shows that the Veteran reported that he slept in Vietnam in Da Nang, he heard gunfire while inland, and he was transferred from shore back to his ship the next day.  In a December 2016 statement of the case, the RO continued to decline to reopen the claim.

Presuming the Veteran's statements credible for the limited purpose of determining materiality, because this new evidence pertains to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, the Board finds that the Veteran has presented new and material evidence to support reopening his claim.  Accordingly, the claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure, is reopened, and the Board will address the claim.


Service Connection

The Veteran essentially contends that his diabetes mellitus is the result of being exposed to herbicide agents during service when he spent one night in Da Nang during the Vietnam War Era.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service connection for diabetes mellitus also may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b) (2016); see  38 C.F.R.              § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (concluding that section 3.303(b) is constrained by section 3.309(a)).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2016).

Additionally, service connection for diabetes mellitus may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Last, service connection for diabetes mellitus may be based upon presumed exposure to an herbicide agent, such as Agent Orange, during active service in the Republic of Vietnam between January 1962 and May 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.3039(e) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

VA General Counsel has determined that service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Historically, the Veterans Benefits Administration has extended the herbicide agent presumption to naval ships which entered Vietnam's inland waterways or those that docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships). See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated Sept. 5, 2017), M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.

Notably, certain harbors, such as Da Nang Harbor, are considered to be offshore waters.  M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.c; see Gray v. McDonald, 27 Vet. App. 313, 326 (2015).  Offshore waters are the high seas or any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  M21-1, pt. IV, subpt ii, ch. 1, sec. H.2.b.

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, in regards to the first Holton element, current disability, in an April 2010 statement, Dr. G.D.A. asserted that he was treating the Veteran for diabetes mellitus.  More specifically, an October 2016 VA eye conditions examination report shows that the Veteran was diagnosed with diabetes in 2009 and started insulin in approximately 2013.  Accordingly, the first Holton element is met.

In regards to the second Holton element, in-service disease or injury, the Board will start by addressing whether there is competent evidence of actual or presumed herbicide agent exposure followed by whether there is competent evidence of in-service incurrence of the disability.  In a December 2016 statement in support of his service connection claim for PTSD, the Veteran asserted that, during service sometime between 1969 and 1971, he missed his ship, the USS Pyro, when coming off leave and he was airlifted to Da Nang, where he slept one night and caught the ship the next day.

The Veteran's military personnel records show that on November 6, 1969, he was authorized "to wear the Vietnam Service Medal for service aboard the USS PYRO (AE-24) in direct support of combat forces in the Vietnam area of operations," and on April 15, 1970, he was authorized "to wear the Vietnam Campaign Medal with device (1960 - ) for service aboard the USS PYRO (AE-24) while deployed to WESTPAC and contributing direct support to the Republic of Vietnam Armed Forces."

The June 2010 response to VA's Personnel Information Exchange System (PIES) request shows that the USS Pyro was in the official waters of the Republic of Vietnam while the Veteran was assigned to it, but the record provided no conclusive proof of in-country service.  (Request for Info., Nov. 4, 2010; MPR, at 18, Sept. 14, 2016.)  The Veteran has not provided a reasonable timeframe of when he spent his night in Da Nang for the purposes of repeating a federal records search, has not provided an explanation of how he got from Da Nang to the USS Pyro after he spent his one night ashore, and the current ships list does not reflect ship personnel transiting between the ship and Da Nang during the period 1969 and 1971.  See M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.

Despite the RO's December 2010 letter to the Veteran requesting specific information for developing his claim, other than his reference to having slept one night in Da Nang between 1969 and 1971, the only statement the Veteran has made about his Vietnam service was in an April 2011 letter to the RO asserting:  "The records reflect that I have off the shore and in land active military services in the Republic of Vietnam during the war."  The Veteran's military personnel records show that on February 21, 1967, the Veteran was authorized "to wear the Viet Nam Service Medal for service in the Combat Zone of Vietnam aboard USS NAVASOTA (AO-106)," and on April 11, 1967, he was also authorized "to wear the Republic of Viet Nam Campaign Medal with Device (1960 - ) for service in the combat zone of Viet Nam aboard USS NAVASOTA (AO-106) for six or more months."  These entries were followed with notations that the medals were not issued.

According to the current list of ships associated with service in Vietnam, it is recognized that the USS Navasota conducted on-shore and in-port replenishment at Da Nang during September 1965 to May 1967.  The Veteran, however, has not alleged that he went ashore while serving on the USS Navasota, and VA has determined that merely being anchored in Da Nang Harbor is offshore-water service.  See M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.b.

A January 2011 VA memorandum addressed the subject of a formal finding of unavailability of evidence required to corroborate the Veteran's claim for herbicide agent exposure.  It was noted that the claims file contained evidence of the written efforts to obtain evidence, that all efforts had been exhausted to obtain the needed military information, and that the Veteran had not provided any evidence of how his service on ships exposed him to herbicide agents.  It was concluded that further attempts to obtain evidence that the Veteran was exposed to herbicide agents would be futile and that based on the facts, the record was not available.

The Veteran has not asserted any facts that he was actually exposed to any herbicide agent.  But even if he had, a layperson's assertion that there had been exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  While the Veteran's statements are competent as to his whereabouts, "lay persons are not competent to opine on medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see 38 C.F.R.             § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As discussed above, the evidence of record lacks any corroborating evidence that the USS Navasota or the USS Pyro entered brown water or that the Veteran went ashore.  Any notations in the Veteran's medical records indicating in-service exposure to herbicide agents are merely reports by the Veteran of his claim for service connection under the presumption or agency notations for recordkeeping.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based upon the foregoing, the preponderance of the evidence weighs against finding that the USS Navasota and USS Pyro operated on the inland waterways of Vietnam at any time during the Veteran's service on those ships, that the Veteran went ashore at any time during his service during the Vietnam War Era, that the Veteran otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  Therefore, on a theory of herbicide agent exposure, the second Holton element is not met.

Although the criteria for service connection due to herbicide agent exposure have not been met in this case, direct service connection must be considered.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In terms of in-service incurrence of diabetes mellitus, the Veteran's service treatment records are silent for any symptoms, complaints, treatment, or diagnosis for diabetes mellitus, including the reports of the Veteran's February 1966 enlistment examination, September 1971 reenlistment examination, January 1983 annual medical examination, and March 1987 medical examination for transfer to fleet reserve.  Although the Veteran indicated on a December 1982 medical examination report that he did not know whether he had sugar or albumin in his urine, on a March 1987 medical history, he indicated that he did not have sugar or albumin in his urine.

According to the medical history noted in the Veteran's VA medical records, he was diagnosed with diabetes mellitus in 2009, which was at least twenty years after separation from service.  On his January 2017 VA Form 9, the Veteran stated that the diagnosis was made coincidentally to his being seen for a different complaint.  The Veteran has not asserted that he experienced any symptoms of diabetes mellitus prior to being diagnosed as having the condition.  The evidence, therefore, does not support a finding that the Veteran's diabetes mellitus manifested during service or within the one year presumptive period after separation from service, and as a result, the second Holton element is not met on any theory of entitlement, and the claim fails.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  California Department of Veterans Affairs





Department of Veterans Affairs


